Exhibit 99.1 En Pointe Technologies, Inc. Announces Financial Results for the Quarter Ended December 31, 2007 — First quarter net sales increase 15% to $86.9 million from prior year first quarter. — First quarter gross profits increase 20% to $11.9 million from prior year first quarter. Los Angeles, CA – February 12, 2008 - En Pointe Technologies, Inc. (NASDAQ:ENPT):a leading national provider of business-to-business information technology products, services and solutions, today announced consolidated results for its first quarter ended December 31, 2007.Total net sales in the first quarter of fiscal 2008 increased 15% to $86.9 million when compared to the $75.6 million reported for the first quarter of fiscal 2007.En Pointe’s gross profits increased by $2.0 million to $11.9 million in the first quarter of fiscal 2008 as compared to $9.9 million reported in the first quarter of fiscal The net income for the December 2007 quarter was $43,000, or $0.01 per basic and diluted share, as compared with net income of $0.3 million, or $0.04 per basic and diluted share, reported in the December 2006 quarter. Bob Din, CEO of En Pointe said, “We continue to focus on maximizing gross profits and this quarter rewarded us with gross profits that exceeded both our most recent September 2007 quarter as well as our comparable December 2006 quarter.In that effort it should be noted that our service business helped by contributing margins that were well over 40%.“ Operating Highlights Gross profits increased in the December 2007 quarter by $2.0 million to $11.9 million as compared to the December 2006 quarter results.While increased product sales contributed to the overall gross profits increase, the Company’s core business-to-business information technology service business also made a substantial contribution by engaging in higher margin business that averaged 45.0% during the December 2007 quarter. While selling and marketing expenses were high for the December 2007 quarter, due mainly to increases in wage related expenses as more staff was hired and negatively impacted operating income, general and administrative expenses remained flat as compared to the December 2006 quarter and, as a percentage of net sales, decreased to 3.5% from 4.0%. Asset Management The Company’s balance sheet remained strong at December 31, 2007 with $8.2 million of cash and the availability of an additional $26.1 million under the Company’s credit line.Accounts receivable decreased by $7.8 million in the December 2007 quarter bringing the day’s sales outstanding in accounts receivable to 56 days as compared with 61 days in the December 2006 quarter.Long-term debt remained low at $0.4 million while stockholders’ equity remained at $21.3 million. About En Pointe Technologies, Inc. En Pointe Technologies, Inc. provides the information technology marketplace, including mid-market and enterprise accounts, government agencies, and educational institutions nationwide, with computer hardware, software, information security, and managed and professional services. En Pointe has the flexibility to customize information technology services to fulfill the unique needs of each of its customers. En Pointe employs SAP, ClarifyTM, and AccessPointeTM (an e-procurement application), proven and dependable software applications, to support its broad customer base.Founded in 1993 and headquartered in Los Angeles, En Pointe maintains an ISO 9001:2000 certified configuration center in San Bernardino County, California and is well represented in leading national markets throughout the United States.En Pointe has the experience and the technology to help organizations simplify the management of their information technology infrastructure. En Pointe’s Ovex Global division provides customers with solutions for affordable information technology services by combining low cost with high quality offshore services provided through its foreign subsidiary, Ovex Technologies (Private), Inc., with experienced onshore information technology management teams that provide the necessary supervision and guidance to smooth each customer’s outsourcing transition. Visit www.enpointe.com to learn more. This document contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. In addition, from time to time, En Pointe Technologies, or its representatives, have made or may make forward-looking statements, orally or in writing. The words "estimate," "project," "potential," "intended," "expect," "anticipate," "believe" and similar expressions or words are intended to identify forward-looking statements. Such forward-looking statements may be included in, but are not limited to, various filings made by En Pointe with the Securities and Exchange Commission, press releases or oral statements made with the approval of an authorized executive officer of the Company. Actual results could differ materially from those projected or suggested in any forward-looking statements as a result of a wide variety of factors and conditions. Reference is hereby made to En Pointe's Annual Report on Form 10-K for the fiscal year ended September 30, 2007 for information regarding those factors and conditions. Among the important factors that could cause actual results to differ materially from management's projections, estimates and expectations include, but are not limited to: changing economic influences in the industry; dependence on key personnel; actions of manufacturers and suppliers; and availability of adequate financing.Readers are cautioned not to place undue reliance upon these forward-looking statements that speak only as of the date of this press release.En Pointe undertakes no obligation to update publicly any forward-looking statements to reflect new information, events or circumstances after the date of this press release or to reflect the occurrence of unanticipated events. All trademarks and service marks are the property of their respective owners. To contact En Pointe regarding any investor matters, please contact: Javed Latif Chief Financial Officer and Sr. Vice President, Operations En Pointe Technologies, Inc. Phone: (310) 337-5212 Fax: (310) 324-3149 ir@enpointe.com To contact En Pointe regarding any sales or customer matters, please e-mail us at: sales@enpointe.com or contact us by phone at (310) 337-5200. En Pointe Technologies, Inc. Condensed Consolidated Balance Sheets (Unaudited) (in thousands) December 31, September 30, 2007 2007 ASSETS: Current assets: Cash $ 8,168 $ 6,000 Restricted cash 77 76 Short term cash investment 11 1,000 Accounts receivable, net 53,619 61,391 Inventories, net 7,652 8,768 Prepaid expenses and other current assets 1,716 1,548 Total current assets 71,243 78,783 Property and equipment, net of accumulated depreciation and amortization 5,472 5,022 Other assets 2,658 2,201 Total assets $ 79,373 $ 86,006 LIABILITIES AND STOCKHOLDERS' EQUITY: Current liabilities: Accounts payable, trade $ 27,752 $ 19,034 Borrowings under line of credit 14,524 30,314 Short-term borrowings and current maturities of long-term debt 2,712 2,450 Accrued liabilities 6,112 6,177 Accrued taxes and other liabilities 4,567 4,364 Total current liabilities 55,667 62,339 Long term liabilities 424 447 Total liabilities 56,091 62,786 Minority interest 2,001 1,957 Total stockholders' equity 21,281 21,263 Total liabilities and stockholders' equity $ 79,373 $ 86,006 En Pointe Technologies, Inc. Condensed Consolidated Statements of Operations (Unaudited) (in thousands, except per share data) Three months ended December 31, 2007 2006 Net sales: Product $ 74,148 $ 62,962 Service 12,734 12,658 Total net sales 86,882 75,620 Cost of sales: Product 67,922 57,697 Service 7,066 8,050 Total cost of sales 74,988 65,747 Gross profit: Product 6,226 5,265 Service 5,668 4,608 Total gross profit 11,894 9,873 Selling and marketing expenses 8,828 6,551 General and administrative expenses 3,076 3,058 Operating (loss) income (10 ) 264 Interest income, net 66 39 Other income net 61 16 Income before income taxes and minority interest 117 319 Income tax provision 31 22 Income before minority interest 86 297 Minority interest (43 ) (25 ) Net income $ 43 $ 272 Net income per share: Basic $ 0.01 $ 0.04 Diluted $ 0.01 $ 0.04 Weighted average shares outstanding: Basic 7,158 7,124 Diluted 7,371 7,372
